DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 12-30-2020. It is noted, however, that applicant has not filed a certified copy of 10-2020-0187766 application as required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 1-24-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

4.	Acknowledgement is made of the preliminary amendment(S) filed 12-29-2021.

Allowable Subject Matter

5.	Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 the cited prior art of record does not anticipate nor render obvious a rainwater guiding device having a double-cone structure composed of an inner cone closely contact with a surface adjacent an inlet of a balloon and an outer cone formed on the outside of the inner cone, wherein the inner cone and the outer cone have a funnel shape, each of which includes an upper conical portion in which the diameter gradually increases as going upwards, and a lower extension portion extending vertically downward from a neck portion below the conical portions, wherein the conical portion of the outer cone and the conical portion of the inner cone are formed integrally by being joined together at the neck portion, and the extension portion is provided as a single body below the neck portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



US 20220177107 A1 Cover for Protecting Rawinsonde Balloon in Preparing Flight of Rawinsonde Balloon

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856